Citation Nr: 1732173	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae prior to May 18, 2015 and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah. Jurisdiction over the Veteran's claims was subsequently transferred to the RO in St. Petersburg, Florida.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

This case was previously before the Board in November 2014 where it was remanded for additional evidentiary development.  But once the matter returned to the Board in February 2017, adjudication on the issue for pseudofolliculitis barbae was stayed due to an appeal pending in the United States Court of Appeals for the Federal Circuit (Court) for a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  As a final decision was rendered by the Court on July 14, 2017, the stay on affected appeals, to include this case, was lifted.  Accordingly, the Board's adjudication of the Veteran's remaining issue for pseudofolliculitis barbae may now resume.  


FINDINGS OF FACT

1. Prior to May 18, 2015, the Veteran's pseudofolliculitis barbae has shown to affect 20 percent of exposed skin area, but less than five percent of total body area.  

2. The Veteran's pseudofolliculitis barbae has not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment of pseudofolliculitis barbae during any 12-month period on appeal.


CONCLUSIONS OF LAW

1. Prior to May 18, 2015, the criteria for an initial 30 percent rating for pseudofolliculitis barbae have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 7806, 7813 (2016).

2. For the entire appeal period, prior to and from May 18, 2015, the criteria for a disability rating in excess of 30 percent for pseudofolliculitis barbae have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, and lay statements and Board hearing testimony.

The Veteran has been afforded VA examinations to address his service-connected pseudofolliculitis barbae. The Board finds that the April 2009, January 2012 and May 2015 VA examinations are adequate for rating purposes because it was performed by a medical professional, was based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria. See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met. 38 C.F.R. § 3.159(c)(4).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pseudofolliculitis barbae 

In August 2009, the RO granted service connection for the Veteran's pseudofolliculitis barbae and assigned an initial noncompensable evaluation under Diagnostic Codes 7899-7828, effective July 1, 2009, which was the day following the date of discharge from military service, and the earliest date allowed by law.  Thereafter, in a June 2016 supplemental statement of the case (SSOC), the RO increased the Veteran's initial evaluation to 30 percent disabling, effective May 15, 2015.  The Veteran disagrees with the ratings assigned.

Initially, the Board observes that the Veteran's service-connected pseudofolliculitis barbae listed under Diagnostic Code 7899-7828 should be changed to Diagnostic Code 7806.  An increased rating of 30 percent was based on the criteria outlined in Diagnostic Code 7806 but the RO did not change the code when effectuating the rating. See June 2016 SSOC.  Further, given the Veteran's symptoms and treatment for his pseudofolliculitis barbae, the Board also finds that Diagnostic Code 7813, which instructs "dermatitis" be rated under Diagnostic Code 7806, more appropriately contemplates the Veteran's symptoms and therefore is applicable here.

Diagnostic Code 7813 which applies to dermatophytosis, to include tinea of the beard area, provides that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability. See 38 C.F.R. § 4.118 (2016).

Under Diagnostic Code 7806, dermatitis affecting less than five percent of the entire body or less than five percent of exposed areas and no more than topical therapy required during the past 12 months warrants a noncompensable rating.   

A 10 percent rating is warranted where dermatitis affects at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

Pertinent here, a 30 percent evaluation is warranted with involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability. 38 C.F.R. § 4.118.

For disfigurement of the head, face, or neck, a 10 percent rating is assigned when one characteristic of disfigurement is present and a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating for disfigurement of the head, face, or neck is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A rating of 80 percent for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2016).

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: Scar five or more inches (13 or more centimeters) in length; Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Codes 7801 pertains to deep scars not of the head, face, or neck that cause limited motion and therefore not applicable.  Under Diagnostic Code 7802, pertain to scars, other than head, face, or neck, that are superficial and therefore not applicable.  Under Diagnostic Code 7803, scars, superficial, unstable, warrant a rating of 10 percent. Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.  Under Diagnostic Code 7805, other types of scars are to be rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7801-7805.

Under Diagnostic Code 7828, a noncompensable evaluation or 0 percent is assigned if the record shows superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent will be assigned for deep acne (deep inflames nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck.  An evaluation of 30 percent is warranted for deep acne (deep inflames nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Acne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. See 38 C.F.R. § 4.118, Diagnostic Code 7828.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran is competent to report his skin symptoms, and the Board finds the Veteran's reports as to his skin symptoms and treatment are credible.  The Board acknowledges that skin disabilities may have active and inactive stages, as in this case. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Further, as noted above, the Board finds that Diagnostic Code 7806 is the most appropriate rating criteria which also allows for the maximum possible rating in this case.  Thus, for assigning a rating under Diagnostic Code 7806, the Board's analysis is based on the amount of skin or exposed skin affected.   

An April 2009 VA contract examination report reveals the Veteran's complaints of itching neck and crusting neck, cheeks, and chin.  He reported the symptoms occurred intermittently, as often as once a week, with each occurrence lasting days.  As treatment, he reported use of topical corticosteroid, hydrocortisone, three times daily for the past six months.  Functional impairment due to the skin condition was denied.  Physical examination revealed skin condition of pseudofolliculitis barbae with skin lesion coverage of the exposed area as 20 percent.  The examiner indicated the skin lesion coverage relative to the whole body was two percent.  The examiner found there was abnormal texture of more than six square inches.  But noted there was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, limitation of motion or systemic illness as a result of pseudofolliculitis barbae.  There was also no nodules, lumps or cysts present on examination.  See April 17, 2009 VA examination from QTC Medical Services.

At a January 2012 skin diseases VA examination, the Veteran reported having no issues since retiring from military due to limited shaving.  He reported the use of topical over the counter (OTC cream) to treat his pseudofolliculitis barbae.  The examiner indicated that the condition was treated with constant or near constant use of topical OTC cream.  Physical examination revealed visible skin condition of "dermatitis" which the examiner found affected less than five percent of the total body area and less than five percent of the exposed area.  The examiner commented there was "several ingrown hairs noted primarily over the neck".  Examination was negative for acne or chloracne, vitiligo, scarring alopecia, alopecia areata or hyperhidrosis.  See January 26, 2012 Skin Diseases Disability Benefits Questionnaire (DBQ) and Viera CBOC records.  

At his April 2014 Board hearing, the Veteran described symptom of skin irritation and the presence of blood with shaving due to his ingrown hairs. See Hearing Transcript p. 13.  He further described having "pustules of oil" that pop. Id.  He reported the use of one percent hydrocortisone, but testified having tried topical steroids other than hydrocortisone but that there was no difference and discontinued because it left his skin yellow. Id. at 14.  

At a May 2015 skin diseases VA examination, the Veteran denied use or oral medication or the use of topical medication in the past 12 months for the skin condition.  Physical examination revealed there was no visible skin condition.  However, on other physical findings, the examiner indicated "mild pseudofolliculitis barbae affecting less than 5% of the total skin area and approximately 20 % of the exposed skin area (the beard area)." See May 18, 2015 Skin Diseases DBQ.

Based on the evidence of record, the Board finds that prior to May 18, 2015, an increased rating of 30 percent under Diagnostic Code 7806 is warranted.  The June 2009 examination report establishes that the Veteran's pseudofolliculitis barbae affected 20 percent of the exposed skin area.  The examiner indicated that the Veteran's skin lesion covered an area measuring 20 percent of the exposed area.  The evidence demonstrates an improvement in the Veteran's condition, however, where the January 2012 examiner found that the Veteran's "dermatitis" affected less than 5 percent of the exposed area.  Although the improvement may warrant a reduction, the record does demonstrate that in 2014, the Veteran testified his job now required him to be clean shaven and by 2015, the skin condition was found to again affect approximately 20 percent of the beard area.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a rating of 30 percent for the period July 1, 2009 to May 17, 2015 have been met and is therefore warranted. See 38 C.F.R. § 4.118, Diagnostic Code 7806.        

The Board finds that the next higher 60 percent rating, however, is not warranted for any period on appeal (prior to and from May 18, 2015).  There is simply no objective evidence of record demonstrating that the Veteran's pseudofolliculitis barbae has affected more than 40 percent of his entire body or more than 40 percent of exposed skin area at any point during the appeal. See 38 C.F.R. § 4.118, Diagnostic Code 7806.  At most, VA examiners have found mild pseudofolliculitis barbae affecting approximately 20 percent of the beard area, which relative to the whole body is approximately two percent.  There is also no medical evidence or lay report to indicate constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required as treatment at any point during the appeal period.  Although the Veteran in 2009 and 2012 reported daily use of topical hydrocortisone treatment (OTC cream) for his pseudofolliculitis barbae, the application was "topical" meaning "treatment pertaining to a particular surface area of the skin and affecting only the area to which it is applied." See Dorland's Illustrated Medical Dictionary 1865 (32d ed. 2012).  In addition, he denied the use of oral or topical medications in the past 12 months for his skin condition at the 2015 examination.  Therefore, absent evidence showing involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, the Board finds that a higher rating in excess of 30 percent for pseudofolliculitis barbae is not warranted for any period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has also considered the applicability of other potential diagnostic codes.  Diagnostic Code 7813 allows for a rating based on scars depending on the predominant disability. 38 C.F.R. § 4.118.  While the Veteran testified at his hearing describing scar tissue building up as a result of shaving, there were no scars identified in any of the VA examinations, as such, there is no evidence to warrant a separate or higher rating under Diagnostic Code 7804.  The Board also finds that the Veteran's is not shown to have disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, nor does he have characteristics of disfigurement described in the code to warrant a separate or higher rating under Diagnostic Code 7800 which contemplates burn scars or other disfigurement or the head, face, or neck.  The Board finds that the Veteran's disability is, additionally, not shown to result in limitation of motion or loss of function to warrant a separate or higher rating under Diagnostic Code 7805. See 38 C.F.R. § 4.118.  

For these reasons, the Board finds that for the entire rating period, an evaluation in excess of 30 percent is not warranted for pseudofolliculitis barbae.


ORDER

From July 1, 2009 to May 17, 2015, an initial disability rating of 30 percent for pseudofolliculitis barbae is granted.  

For the entire period, prior to and from May 18, 2015, an initial disability rating in excess of 30 percent for pseudofolliculitis barbae is denied.  


____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


